Citation Nr: 1600525	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, and from April 1966 to January 1967. The Veteran's discharge from his first term of service, from April 1964 to April 1966, was honorable; and the Veteran's discharge from his second term of service, from April 1966 to January 1967, was found to be dishonorable.  See VA Administrative Decision dated in January 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss and tinnitus.

In November 2015, the Veteran and his wife testified at a video conference hearing at the RO in Houston, Texas, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claim. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced hearing loss since service.

3. The Veteran is competent to report having experienced tinnitus since service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, as to the claims of service connection for tinnitus and hearing loss, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss disability and tinnitus. For the reasons stated below, the Board finds that service connection for a bilateral hearing loss disability and tinnitus are warranted.

a. Bilateral Hearing Loss

As required under the first prong of Shedden, the Veteran has current bilateral hearing loss disability. 

Medical diagnosis of hearing loss disability is measured with a numerical criteria as defined by pertinent VA regulation. With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A VA audiological exam was conducted in January 2011. The Veteran's auditory puretone thresholds measured as follows for both ears:
      



HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
45
55
RIGHT
20
25
35
45
50

The Veteran's January 2011 VA examination also returned a speech recognition score of 94 percent for the left ear and 98 percent for the right ear. In the Diagnosis section of the VA examination form, the VA examiner found a mild to moderate, sensorineural loss above 1kHz in the right ear, and moderate, sensorineural hearing loss 3-4kHz in the left ear. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Board acknowledges that the Veteran has the current disability of bilateral hearing loss. The Veteran's audiogram results measured 40 decibels or more for the 3000-4000 Hz frequencies in both ears. 

As to the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his hearing loss began in service. At the hearing the Veteran explained that during service he had eight weeks of auxiliary training where he handled large artillery and did not have ear protection. He said that there were loud "boom sounds" and that he can still hear them sometimes. The Veteran also testified that his hearing was affected by these noises, that he noticed difficulty hearing ever since service, and that his hearing has continued to worsen as he has gotten older. The Veteran's wife, K.R., also testified to the Veteran's difficulty hearing at home. The Veteran testified that after auxiliary training he went to welding school and served as a welder in service. The Veteran contends that he has not been exposed to any acoustic trauma post-service. 

The Veteran's military personnel records reflect that during his first period of service he was in basic combat training in May 1964, was in advanced individual training in June 1964, served as a cannoneer in September 1964, was a welding student in June 1965, and served as a welder beginning in October 1965. Therefore, the Veteran's testimony is corroborated by his military personnel records, and the Board finds the Veteran to be both a credible and competent historian of his experiences and associated acoustic trauma in service. See id., 492 F.3d at 1377. Thus, the Board concedes in-service noise exposure. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Addressing the third prong of Shedden, nexus between the current disability and conceded in-service noise exposure, the Board considers the service treatment records, the VA medical examination opinion, and the lay testimony provided in the record. 

Service treatment records are silent to any hearing loss while in service. The Veteran's April 1964 induction record, the Veteran's November 1966 examination record, and the Veteran's January 1967 discharge examination record all indicate normal hearing. However, the 1966 and 1967 tests were Whispered Voice Tests.  Pertinent regulations and applicable case law indicate that the absence of hearing loss disability in service is not in and of itself fatal to claims for service connection for a bilateral hearing loss disability. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, any disease, including a hearing loss disability, may be found service connected when first diagnosed after service if all of the evidence, including that relating to service, indicates that it was incurred in service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d). 

The Board acknowledges the January 2011 VA examination opinion of record. The VA examiner noted that he reviewed the Veteran's file and service military records and opined that "military noise exposure less likely as not caused hearing loss." However, although the VA opinion of record is not favorable to the Veteran, the Board recognizes that the VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss. Moreover, the examiner noted that the Whispered Voice Test does not give frequency specific information regarding the Veteran's hearing.  While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Although the January 2011 VA examination report notes that the Veteran reported the onset of hearing loss three years ago, at the November 2015 hearing the Veteran clarified that his hearing has been affected since service and has worsened with age. The credible lay testimony of the Veteran at the hearing indicates continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss as related to his first period of honorable service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

b. Tinnitus

The Veteran contends that he was exposed to excessive noise during his service, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to noise in service. The Veteran contends that he was exposed to loud noises while in auxiliary training, during which he handled large guns without ear protection. 

Service treatment records do not show complaints of or treatment for tinnitus. However, the Veteran testified that he heard loud "boom sounds" in service, and that he has continued to hear this noise and ringing in his ears since service. Again, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford, 3 Vet. App at 89. As previously noted, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

The January 2011 VA audiological examination noted the Veteran's complaint of tinnitus and, after a review of the Veteran's file and service military records,  opined that "military noise exposure less likely as not caused [. . .] tinnitus for this veteran." However, again, the Board notes that absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. As the Veteran testified at the November 2015 hearing, his tinnitus began at the same time, or shortly after, his in-service acoustic trauma and hearing loss. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).Tinnitus, or ringing in the ears may be observed and described by a lay person. Jandreau, 492 F.3d 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, the Board finds his statements as to tinnitus since service to be credible. Although the VA examiner notes that the Veteran only reported the onset of tinnitus three years ago, at the November 2015 hearing the Veteran clarified that he has had ringing in his ears since service, which has continued and worsened with age. The evidence since service does not indicate post-service acoustic trauma. Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor. 

Following a review of the medical and lay evidence of record, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion. Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since his honorable period of service, support a grant of entitlement to service connection for tinnitus. See Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


ORDER

Service connection for tinnitus is granted.

Service connection for tinnitus is granted.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


